Title: To Thomas Jefferson from Edward Rutledge, 23 October 1787
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Sir
Octr. 23. 1787

Your favor of the 14th: of July, afforded me a great deal of Pleasure. It was a new proof of your Esteem for the individual, and it was replete with Information, highly interesting to my Countrymen. I have endeavour’d, and not without Success, to convince several of our Mercantile people, as well as some of our Planters, how highly beneficial it will be to change the consignment of their Rice, from Great Britain to France; and that I might have some Share, in accomplishing a Measure which, I have much at Heart, I have determined to ship on my own Account, One Hundred and fifty or two Hundred Barrels. My wishes for advantageous Sales, are founded in public Considerations alone; and I am persuaded I shall not be disappointed. I have many Reasons for desiring to deprive the British Market of the Benefits of this branch of our Commerce. I will say nothing of the injuries which we have received from her; or, of the unworthy discrimination, which she daily makes between us, and other powers. But, it is a shameful, and an unnatural Relic of our former dependance, to transmit nearly the whole of our most valuable Staple, to a Country, in which it is not consumed, and which before it can be consumed must be subjected to a double freight, a double insurance, a variety of port charges, and many incidental Expences. That the connection between France and this Country might be drawn closer, and that she might not only rival but supplant Great Britain in this Branch of Commerce, two things should be attended to: the establishment of some safe free port, and the obtaining an accurate Knowledge of the Manner in which Rice is cleansed at Cowes, in the Isle of White. It is necessary that it should undergo some sifting after it has been eight or ten weeks in the Hole of a Vessel; and at the Isle of White it is landed, unpacked, and screen’d, which purifies it very much, and fits it for a more distant Market. The Method, and the Machine with which this is done, are both very simple, and consequently may be acquired in little time, and at a moderate expence. The advantages are not confined to the Rice which may be consumed in France; others will result to both nations from making the French port a Depot for what shall be intended for foreign Markets. Altho’ I am sanguine in my Expectations, I foresee an impediment to this intercourse being as immediately extensive as I desire; which is, the immense debt that is due from this Country to our old Friends. Some mercantile Men  think it a point of Honor to consign their Cargoes to the Persons who are their Creditors; and this inclination, well, or ill founded, I am not about to enquire, must be counterpoised by extra incouragements. All our Merchants however, are not under this embarrassment: in the Exception is the House of Brailsford & Morris; as they are unknown to you, they have desired me to say of them what I think they deserve: and I do not exceed their request when I tell you that, they are a House of punctuality, Judgment, and good Capital; and that in my Opinion they may be considered as truly trust worthy.
I thank you my good Friend for an offer of a Copy of the original impression of your Notes on Virginia. I beg you will send them, I shall accept them with a great deal of Pleasure. You seem to consider the quarter of the Globe from whence America was peopled, and the Manner, as now reduced to a certainty. But, it is not so absolutely determined, as to preclude conjecture. A Gentleman with a great deal more learning, and a great deal more Sense than I have, is convinced that America was peopled from Carthage. He maintains that when Hanno their famous Admiral was sent out to settle Colonies, some of their Vessels mist their port of Destination, and were never able afterwards to regain it; that the Trade-Winds blew them to the Coast of America, thro’ the Gulph of Mexico. In this opinion he is confirmed from the exact resemblance which he observed between the People who inhabit that Country, and the Creek Indians, the first time he saw an Indian, and from words of both, sounding alike, and conveying the same meaning. Diodorus Siculus is the Author who particularly mentions Hanno’s Voyage. You have him at Hand, we have him not, and you can refer to him. Think of it; and when I next write you, I will give you at Large the Conjectures of my Philosopher: at present I am too much engaged in the Squabbles of the Bar, (for we are in the midst of our term) to extend this Letter. Adieu my dear Sir. Keep me in your Esteem and believe me to be with great Truth Yours very sincerely,

Edward Rutledge

